DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The substitute drawings submitted on 7/27/2022 have been acknowledged and are accepted,
Response to Arguments
Applicant's arguments filed on 7/27/2022 have been fully considered.


Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited of record does not anticipate individually or teach in combination the following limitations:

An adjustable lamp comprising: a base; a riser configured to be attached to the base; and an adjustment arm including an LED lamp head; wherein the adjustment arm is configured to be removably engaged to the riser; wherein the adjustment arm is slidably moveable relative to the riser along a longitudinal length of the adjustment arm such that the distance between the LED lamp head and the riser can be increased or decreased; wherein the adjustment arm includes a plurality of electrical buses configured for electrical-mechanical engagement with the riser when the adjustment arm is attached to the riser, and wherein the LED lamp head is configured for electrical communication with the plurality of electrical buses.

An adjustable LED lamp comprising: a base; a riser attached to the base and in electrical communication with a power supply; an adjustment arm removably attachable to the riser with a track running at least part of a length of the adjustment arm; a plurality of electrical buses associated with the track which buses are brought into electrical communication with the power supply when the adjustment arm is electro-mechanically attached to the riser; and an LED lamp head slidingly interacting with the track and in electrical communication with the electrical buses.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875